Exhibit 10.57

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Agreement”) is by and between Career Education
Corporation located at 231 N. Martingale Road, Schaumburg, IL 60173 (the
“Company”) and Manoj Kulkarni located at [address redacted] Illinois
(“Consultant”). For good and valuable consideration, the parties agree as
follows:

 

1 SCOPE OF ENGAGEMENT

 

1.1 Scope. Subject to the terms and conditions of this Agreement, beginning
October 1, 2013, the Company engages Consultant as an independent contractor to
provide consulting services to the Company as agreed and as requested from time
to time by the Company anticipated to average no more than 16 hours per week
(the “Contracted Services”). Consultant accepts such engagement and agrees to
provide the Contracted Services in a diligent, lawful and trustworthy manner for
the purpose of advancing the Company’s business.

 

1.2 Terms of Engagement. Consultant agrees to be available to provide the
Contracted Services at such times and places as Consultant and the Company may
mutually agree. The parties hereby acknowledge that it is anticipated that the
Contracted Services will be specifically performed as requested by the Company
and within the time frame requested by the Company.

 

2 RELATIONSHIP OF PARTIES

 

2.1 Independent Contractor Status. This Agreement will not be construed as
giving either party the power to direct or control the day-to-day activities of
the other or making the parties participants in a partnership or joint or common
undertaking. Consultant acknowledges that while performing services under this
Agreement, Consultant will be an independent contractor of the Company and will
not be an employee of the Company for any purpose whatsoever.

 

2.2 No Company Benefits or Perquisites. Consultant will not be eligible for or
entitled to any Company benefits, benefit plans or perquisites whatsoever and
will be solely responsible for obtaining and paying for any benefits and/or
insurance coverage as Consultant deems appropriate.

 

2.3 Workers’ Compensation. Consultant further acknowledges and agrees that the
Company will not obtain or provide any worker’s compensation insurance for
Consultant and that Consultant is solely responsible therefore.

 

2.4 Taxes. Consultant agrees that, with respect to all payments provided to
Consultant under this Agreement, Consultant is responsible for all applicable
federal and state taxes, including withholding under the Federal Insurance
Contribution Act (“FICA”) and Federal Unemployment Tax Act (“FUTA”), and any
other required withholdings, since Consultant is not and will not be treated
under this Agreement as an employee of the Company for tax or any other
purposes.



--------------------------------------------------------------------------------

2.5 Reporting. Consultant will provide weekly reports and updates on the
progress of the Contracted Services to the Company’s Chief Executive Officer and
the Company’s Chief University Education Officer or another Company
representative designated by the Company.

 

3 PAYMENTS

 

3.1 Fee for Contracted Services. The Company will pay Consultant a fee of $400/
hour (the “Consultant Fee”), for the Contracted Services. Any expenses,
including travel expenses which must be in accordance with the Company Vendor
Travel and Expense Policy attached hereto, incurred by Consultant shall be
pre-approved in writing by Company and reimbursed at Consultant’s actual
out-of-pocket cost without mark-up

 

3.2 Payments. The Company will make payments to Consultant within 45 days of
receipt of timely submitted invoices by Consultant. Consultant will provide the
Company a completed W-9 form, or any other documents requested by Company, to
enable Company to process payments of Consultant invoices.

 

4 TERM

 

4.1 Term. Unless otherwise terminated herein, the term of this Agreement will be
for a period of 3 months. This Agreement may be extended upon written agreement
of the parties.

 

5 CONFIDENTIALITY

 

5.1 Confidential Information. Consultant recognizes and acknowledges that
information regarding the Company’s and its subsidiaries/affiliates’ business
affairs, assets and capabilities, strategies, strategic plans, financial and
systems information and plans, personnel information (including but not limited
to, salaries, benefits, compensation, and medical condition) regarding current
and former employees, customers or clients, vendors, finances, properties,
methods of operation, computer programs, and documentation, whether written,
oral, or otherwise, is confidential in nature.

 

5.2 Limitation on Disclosure. During the term of this Agreement and at all times
thereafter, unless Consultant first secures the Company’s written consent,
Consultant will not use and will not disclose any confidential information of
the Company, except to the extent such use or disclosure is required in the
provision of the Contracted Services or is required by law.

 

6 OWNERSHIP

 

6.1 Work Product. Ownership of all work product, deliverables and documentation
developed by Consultant under this Agreement, including without limitation, any
expression of Consultant’s findings, reports, analyses, conclusions, opinions,
recommendations, ideas, techniques, know-how, methodology, processes, templates
and other similar information and documentation, and all intellectual property
and other rights and interests embodied therein (collectively, the “Work
Product”), have been specially ordered or commissioned by the Company and shall
be considered “works made for hire” (as such term is defined under U.S.
copyright law) with the Company being the author thereof. In the event that the
Work Product is not, under

 

 

 

 

 

 

 

 

 

 

 

2



--------------------------------------------------------------------------------

  applicable law, deemed to be a “work made for hire,” or any intellectual
property rights in the Work Product are not deemed to be owned by the Company on
creation, then Consultant hereby assigns to the Company, and hereafter agrees to
assign to the Company, any and all intellectual property and other rights and
interests in and to the Work Product, including copyright, patent rights and
trade secret rights. At the Company’s expense, Consultant shall execute and
deliver to the Company such additional instruments, and take such other actions,
as the Company may reasonably request to confirm evidence or carry out the
assignment of rights contemplated by this Section 6.1.

 

6.2 Consultant’s Prior Works. Notwithstanding the provisions of Section 6.1
above, Consultant shall retain title to all know-how, methodology, techniques,
processes and templates conceived, developed or reduced to practice by
Consultant prior to his performance of the Consulting Services and the Company
shall have no ownership interest therein.

 

7 TERMINATION

 

7.1.1 Termination. Either party may terminate this Agreement at any time after
thirty (30) days’ prior written notice to the other party. Upon the date
specified in any such termination notice, Consultant shall use reasonable
efforts to discontinue and promptly wind down the applicable Consulting Services
and deliver to the Company all Work Product, whether complete or in-process,
prepared as of the effective date of termination as set forth below. The Company
shall pay the Consultant Fee through the termination date.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3



--------------------------------------------------------------------------------

8 LIMITATION OF LIABILITY

 

8.1 Limitation of Liability. Neither party shall be liable for, and each party
hereby waives and releases any claims against the other party for, any special,
punitive, incidental or consequential damages, including but not limited to lost
revenues and lost profits, even if advised of the possibility of such damages
and whether based on contract, warranty, indemnity, tort (including negligence),
strict liability, or otherwise. Notwithstanding the foregoing or any other
provision of this Agreement, nothing in this Agreement shall limit Consultant’s
liability to Company for Consultant’s breach of confidentiality or
indemnification obligations hereunder, or for Consultant’s violation of law,
gross negligence or willful misconduct. This Section shall survive the
expiration or termination of this Agreement.

 

9 INDEMNIFICATION

 

9.1 Indemnification. Consultant shall reimburse and indemnify Company, its
affiliates, and the officers, directors, employees, agents and representatives
of Company and its affiliates (collectively, the “Company Indemnitees”), and
hold the Company Indemnitees harmless against any and all actions, damages,
losses, expenses, claims, demands, costs and liabilities of any nature
whatsoever (including reasonable attorneys’ fees and court costs), incurred by
such Company Indemnitees in connection with or arising out of (i) Consultant’s
breach of any of Consultant’s warranties, representations, or obligations set
forth herein; (ii) any claim by a third party that the Contracted Services, or
any portion thereof, infringes or otherwise violates any intellectual property,
privacy, or other rights of such party; or (iii) Consultant’s negligence or
willful misconduct in connection with performance of Consultant’s duties under
this Agreement.

 

10 OTHER

 

10.1 Remedies. All rights granted or agreed to be granted to the Company
hereunder shall be irrevocably vested in the Company, and Consultant’s sole
remedy, in the event of a breach hereof by the Company, shall be the right to
seek money damages incurred as a result of such breach. Consultant shall not be
entitled to special, exemplary, punitive, incidental or consequential damages.
In no event shall Consultant have the right to injunctive or other equitable
relief or to rescind this Agreement or the rights herein granted.

 

10.2 No Restrictions or Conflicts. Consultant represents and warrants that
Consultant is not bound by any restriction, agreement, judgment or other
limitation limiting Consultant’s ability to enter into this Agreement or to
perform the Contracted Services hereunder.

 

10.3 Compliance with Laws. Consultant shall comply with all applicable federal,
state and local laws in the performance of any services hereunder.

 

 

 

 

 

 

 

 

 

 

 

4



--------------------------------------------------------------------------------

10.4 Choice of Law. This Agreement and any dispute arising under or in
connection with this Agreement, including but not limited to any action in
contract or tort, shall be governed by the laws of the State of Illinois,
without regard to its conflict of laws principles. Each party hereby consents to
the exclusive jurisdiction and venue of the state and federal courts located in
the State of Illinois and waives any and all objections thereto.

 

10.5 Entire Agreement. This Agreement contains the full and complete
understanding between Consultant and the Company regarding the subject matter
herein and cannot be modified except by a written instrument signed by both
parties. All prior agreements between Consultant and the Company shall remain in
full force and effect.

 

10.6 Severability. If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason by a court of competent jurisdiction,
the remaining provisions shall continue to be valid and enforceable. If a court
finds that any provision of this Agreement is invalid or unenforceable, but that
by limiting such provision it would become valid and enforceable, then such
provision shall be deemed to be written, construed and enforced as so limited.

IN WITNESS WHEREOF, each party has duly executed this Agreement.

 

Company:     Consultant: Career Education Corporation     Manoj Kulkarni By:  

/s/ Jason T. Friesen

    By:  

/s/ Manoj Kulkarni

Name:  

Jason T Friesen

    Name:   Manoj Kulkarni Date:  

10/1/13

    Date:  

October 1st, 2013

 

 

 

 

 

 

 

 

 

 

 

 

5